DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of  Takano et al and Park et al fail to disclose
         1.  A method performed by a terminal in a wireless communication system, the method comprising: transmitting, to a first base station, a first control message for indicating terminal state information; receiving, from the first base station, a second control message including information associated with a handover of the terminal from the first base station to a second base station; and transmitting, to the second base station after completing a random access procedure triggered based on the second control message,  a third control message including same terminal state information as the terminal state information of the first control message, in case that the first control message was transmitted to the first base station during a last predetermined time period.
    4. A method performed by a system including a first base station and a second base station, the method comprising: 2Appl. No.: 16/907,980 Response dated: December 10, 2021 Reply to Office Action of: September 14, 2021receiving, by the first base station from a terminal, a first control message for indicating terminal state information; transmitting, by the first base station to the terminal, a second control message including information associated with a handover of the terminal from the first base station to the second base station; and receiving, by the second base station from the terminal after a random access procedure triggered based on the second control message is completed, a third control message including same terminal state information as the terminal state information of the first control message, in case that the first control message was received by the first base station during a last predetermined time period.
    7. A terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit or receive a signal; and a controller configured to: transmit, to a first base station, a first control message for indicating terminal state information, receive, from the first base station, a second control message including information associated with a handover of the terminal from the first base station to a second base station, and transmit, to the second base station after completing a random access procedure triggered based on the second control message, a third control message including same terminal state information as the terminal state information of the first control message, in case that the first control message 3Appl. No.: 16/907,980 Response dated: December 10, 2021 Reply to Office Action of: September 14, 2021 was transmitted to the first base station during a last predetermined time period.
    10. A system comprising: a first base station; and a second base station, wherein the first base station is configured to: receive, from a terminal, a first control message for indicating terminal state information, and transmit, to the terminal, a second control message including information associated with a handover of the terminal from the first base station to the second base station, and wherein the second base station is configured to: receive, from the terminal after a random access procedure triggered based on the second control message is completed, a third control message including same terminal state information as the terminal state information of the first control message, in case that the first control message was received by the first base station during a last predetermined time period.
            
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416